Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Claim 16 is cancelled.  This was done during an interview on 2/24/2021.  Please see interview summary form from the same day.
Allowable Subject Matter
Claims 1-3 and 5-15 allowed. Key to allowance of these claims are the new claim limitations of 2/11/2021.  The closest prior art is Esche and Matsui.  Together these teach all the limitations of the claims with overlapping range.  This is overcome by unexpected results.  Please see remarks of 2/11/2021 for explanation of these unexpected results.
A lubricating oil composition, comprising a base oil (A) containing a mineral oil (Al) having a complex viscosity r|* at -35°C of 150 Pa-s or less as measured with a rotary rheometer under conditions at an angular velocity of 6.3 rad/s and a strain amount of 0.1%, wherein the mineral oil (Al) is at least 70% by mass of the total mass of the base oil (A);
a viscosity index improver (B) containing a comb-shaped polymer (Bl); and wherein the content of the comb-shaped polymer (Bl) is 1 to 3,2% by mass based on the total mass of the
lubricating oil composition, the comb-shaped polymer (Bl) has a Mw of 200,000 to 1,000,000,
and the comb-shaped polymer (Bl) contains poly(meth)acrylate macromonomer side chains
having an Mn of 500 or more;
a molybdenum-based friction modifier (C),
wherein the content of the molybdenum-based friction modifier (C) in terms of a molybdenum atom is more than 500 ppm by mass and less than 900 ppm by mass on the basis of the whole amount of the lubricating oil composition and the molybdenum-based friction modifier (C) is a molybdenum dialkyl dithiocarbamate, and
a NOACK value of the lubricating oil composition is 10% by mass or less, is not taught or fairly suggested by prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771